         Case 3:19-cv-06025-BJR Document 93 Filed 03/29/21 Page 1 of 5




1

2

3
                               UNITED STATES DISTRICT COURT
4                             WESTERN DISTRICT OF WASHINGTON
5                                       AT TACOMA

6    WILLIAM T. WHITMAN, individually and on    No. 3:19-cv-06025 -BJR
     behalf of all others similarly situated,
7                                               DECLARATION OF NANCY PIPINICH

8                Plaintiff,
9          v.
10   STATE FARM LIFE INSURANCE COMPANY,
     an Illinois corporation
11
                 Defendant.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    DECLARATION OF NANCY PIPINICH                     BETTS, PATTERSON & MINES, P.S.
      No. 3:19-cv-06025-BJR                1               One Convention Place, Suite 1400
                                                                    701 Pike Street
                                                               Seattle, WA 98101-3927
         Case 3:19-cv-06025-BJR Document 93 Filed 03/29/21 Page 2 of 5




1           I, Nancy Pipinich, have personal knowledge of the information below and declare as follows:

2           1.      I am an independent contractor agent for State Farm Life Insurance Company ("State

3    Farm Life") in Washington.

4           2.      I am not an employee of State Farm.

5           3.      As an independent contractor agent for State Farm, I provide information to potential

6    policyholders on the many products State Farm offers that help people manage the risks of everyday

 7   life and recover from the unexpected so that potential policyholders can select the products of their

8    choice. I provide information about insurance, the risks that make it necessary, how to protect

9    individuals and their property from those risks, and how to help individuals achieve important goals

10   for themselves and their families.

11          4.      I am licensed to market, solicit, and service insurance in Washington. I have been an

12   independent contractor agent for State Farm since 1991.

13          5.      I understand that this lawsuit involves claims against State Farm Life relating to the

14   Universal Life insurance policy issued on Form 94030, which was sold in Washington between 1994

15   and 2004 ("the Policy" or "Universal Life").

16          6.      I purchased a Policy when it was first sold in Washington, in January 1994, and I still

17   own that Policy today. I have personally taken advantage of the flexibility built into the Policy. That

18   flexibility includes increasing and decreasing my monthly contributions, borrowing money from my
19   policy and later repaying it, adding death benefit to my contract, and altering the payout method that

20   is available under this policy.

21          7.      My office is located in Bothell, Washington. Bothell is considered part of the high-

22   tech corridor, with such businesses as Microsoft and Amazon. It is also home to AT&T, Boeing,

23   Lockheed Martin, and Emulex. The policyholders in this area are accordingly a large mix of
24   analytical, detail-focused individuals (such as engineers), and less-detail oriented, "big picture"-

25   focused individuals. Many policyholders in this area also have extensive post-secondary education.

26           8.     The Universal Life product is very flexible. One of the flexibilities is being able to

27   modify premium contributions. Because of this flexibility, universal life policies require maintenance

28    DECLARATION OF NANCY PIPINICH                                  BETTS, PATTERSON & MINES, P.S.
      No. 3:19-cv-06025-BJR                         2                    One Convention Place, Suite 1400
                                                                                  701 Pike Street
                                                                             Seattle, WA 98101-3927
          Case 3:19-cv-06025-BJR Document 93 Filed 03/29/21 Page 3 of 5




1    by the policyholder.    Upon request, State Farm Life can periodically run re-proposals for the

2    policyholders to help them evaluate whether or not their policy is on track for meeting their personal

3    goals. The policyholders may at that time opt to change their funding of the policy. An example would

4    be a Boeing employee who is historically subject to recurring unpaid downtime during their contract

5    negotiations. Boeing employees anticipate these periods of unemployment, so an option would be to

6    overfund their universal life policy while they have income and either suspend their monthly

7    contributions or even borrow money from their account value during those layoff periods.

8           9.      Many potential policyholders have little to no prior experience with life insurance.

 9   There are many products to choose from. For that reason, life insurance presentations are most

10   effective with a higher-level product overview.

11          10.     When the potential policyholder expresses interest in the flexibility of the universal life

12   policy, I describe how the product is funded with a sketch. I draw a beaker. I then explain that every

13   month, the policyholder will contribute a premium payment into that beaker (drawing an arrow and a

14   $ sign). A policy fee will be deducted from that contribution (I draw "-PF"). The contribution goes

15   into the beaker and accumulates. This accumulation is referred to as account value. I explain that as

16   the policyholder makes contributions, money accumulates in the account value with a minimum rate

17   of return of 4%. Next, I draw a spigot on the beaker and explain that every month, State Farm deducts

18   money to cover the cost of the policy, including the cost of insurance based on the insured's age at the

19   time, sex, and rate class, and an expense charge. As the insured person ages, the cost of insurance
20   increases, and the values will flow out of the spigot faster and faster. The level of funding should be
21   monitored regularly to make sure there is enough cash accumulation to cover the increasing costs.
22          11.     It is my practice to be very forthcoming and open about the fees associated with the

23   Policy. I explain that with any financial product, there are fees associated with the product to pay for

24   the costs of the policy. I also explain that the fees and costs of the universal life policy are higher

25   because the policy offers flexibility (which requires additional administrative maintenance by State

26   Farm). I inform potential policyholders that every month, State Farm Life will deduct the cost of
27   insurance charge to cover the ongoing costs of the policy, which includes the costs of mortality and

28    DECLARATION OF NANCY PIPINICH                                   BETTS, PATTERSON & MINES, P.S.
      No. 3:19-cv-06025-BJR                         3                     One Convention Place, Suite 1400
                                                                                   701 Pike Street
                                                                              Seattle, WA 98101-3927
          Case 3:19-cv-06025-BJR Document 93 Filed 03/29/21 Page 4 of 5




1    expenses. In my experience, the policyholders do not express interest about how those costs are broken

2    out into the various deductions from the policy. They just wanted to know what the bottom line costs

3    would be.

4            12.     It is my practice to explain that there are guaranteed and non-guaranteed cost of

5    insurance rates. I use the State Farm Life provided illustration materials to show potential

6    policyholders how the Policy would likely perform over time. I explain to policyholders that the

 7   guaranteed column of the illustration shows the highest possible cost of insurance with the lowest

8    possible interest rate. I then note that State Farm Life is not currently charging the highest possible

9    cost of insurance allowable under the policy, nor have I ever known State Farm Life to do so.
10           13.     Part of my conversation is to prepare the potential policyholder for the underwriting

11   process. This is the process of evaluating the health and risk characteristics of the insured before

12   assigning a final rate class.

13           14.     Because I have always been transparent about policy costs, I have seldom had

14   additional questions or pushback about costs and fees. The few times that there have been inquiries,
15   I have printed out State Farm Life proposals and illustrations, and I have offered to pose any questions

16   that can't be answered with these materials to the State Farm Life corporate office. In my experience,

17   State Farm Life has always made sure to provide policyholders with the answer to any questions posed.

18   However, I have never talked with a policyholder who was not satisfied with the answers provided by

19   my agency using State Farm Life materials.

20           15.     In the end, however, most policyholders, in my experience, did not ask these details.
21   The policyholders chose the policy due to 1) State Farm's financial strength; 2) the death benefit that

22   would be provided to the people they love in the event of their passing; and 3) the living benefits

23   (account value) of a product such as universal life.

24           16.     State Farm's financial strength is a selling point to many potential policyholders. I

25   explain that State Farm Life Insurance Company is an industry leader, with assets of over a billion

26   dollars and the ability to pay out the death benefit of its policyholders. In fact, one of the selling points

27   has always been State Farm Life's reputation as paying for these death benefits faster than State Farm's

28    DECLARATION OF NANCY PIPINICH                                     BETTS, PATTERSON & MINES, P.S.
      No. 3:19-ov-06025-B3R                          4                      One Convention Place, Suite 1400
                                                                                     701 Pike Street
                                                                                Seattle, WA 98101-3927
          Case 3:19-cv-06025-BJR Document 93 Filed 03/29/21 Page 5 of 5




1    competitors. The policyholders understand that there are administrative costs inherent in the cost of

2    the policy. The details ofprecisely what and how those expenses are deducted, beyond the explanation

3    given above, has never been a point of question or concern.

4           I declare under the penalty of perjury under the laws of the United States of America that the

 5   foregoing is true and correct.
6           Executed this 29th day of March, 2021 in Bothell, Washington.

 7

8
                                                        Nancy R. ipinich
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28    DECLARATION OF NANCY PIPINICH                                BETTS, PATTERSON & MINES, P.S.
      No. 3:19-cv-06025-BJR                       5                    One Convention Place, Suite 1400
                                                                                701 Pike Street
                                                                           Seattle, WA 98101-3927
